XZERES CORP.

SERIES B PARTICIPATING PREFERRED STOCK

SUBSCRIPTION AGREEMENT

SUBSCRIPTION AGREEMENT (this “Agreement”) made as of June 8, 2015, between
XZERES Corp., a Nevada corporation (“Xzeres” or the “Company”), and the
undersigned (the “Subscriber”).

WHEREAS, Xzeres is conducting a private placement (the “Offering”) of up to
3,000 shares of Series B Participating Preferred Stock (the “Shares”), at a
price of $2,000.00 per share.

WHEREAS, the Shares will only be sold to the undersigned and other principal
shareholders of the Company and only to shareholders that are “accredited
investors” as such term is defined in Rule 501 of Regulation D (“Regulation D”)
promulgated under the Securities Act of 1933, as amended (the “Securities Act”).

WHEREAS, the amount of Shares that must be sold in the Offering is Three
Thousand Shares (3,000) for a total purchase price of $6,000,000, with $500,000
of such purchase price will be satisfied pursuant to the conversion provisions
of those certain Demand Convertible Subordinated Secured Promissory Notes dated
as of May 27, 2015 (the “Note Conversion”).

WHEREAS, the Company is a publicly reporting company, required to file periodic
reports with the United States Securities and Exchange Commission (the “SEC”)
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the Company is current in its reporting obligations and public
filings (such reports required to be filed by the Company under the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, together with any
materials filed or furnished by the Company under the Exchange Act, whether or
not any such reports were required being collectively referred to herein as the
“Filings”) thereunder.

WHEREAS, the Subscriber desires to purchase and the Company desires to sell that
amount of Shares set forth on the signature page hereof on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

I.SUBSCRIPTION FOR SHARES AND REPRESENTATIONS BY THE SUBSCRIBER

1.1          Subject to the terms and conditions hereinafter set forth, the
Subscriber hereby irrevocably subscribes for and agrees to purchase from the
Company, and the Company agrees to sell to the Subscriber, the amount of Shares
set forth on the signature page hereof. The subscription amount is payable by
wire transfer of immediately payable funds to:

Bank Name:  Wells Fargo Bank, N.A.

ABA #:  121000248

Swift Code:  WFBIUS6SWFFX

Further credit to: XZERES Corp.

Account Number:  4522985217

 

1.2          The Subscriber recognizes that the purchase of the Shares involves
a high degree of risk including, but not limited to, the following: (a) the
Company has a limited operating history and may require significant funding in
the future in addition to the proceeds of the Offering; (b) an investment in the
Company is highly speculative, and only investors who can afford the loss of
their entire investment should consider investing in the Company and the Shares;
(c) the Subscriber may not be able to liquidate its investment; (d)
transferability of the Shares is extremely limited; (e) in the event of a
disposition, the Subscriber could sustain the loss of its entire investment; and
(f) the Company has not paid any dividends since its inception and does not
anticipate paying any dividends. Without limiting the generality of the
representations set forth in Section 1.5 below, the

 

 

Subscriber represents that the Subscriber has carefully reviewed Xzeres’
Filings, including but not limited to those sections captioned “Risk Factors.”

1.3          The Subscriber represents that the Subscriber is an “accredited
investor” as such term is defined in Rule 501 of Regulation D promulgated under
the Securities Act, and that the Subscriber is able to bear the economic risk of
an investment in the Shares.

1.4          The Subscriber hereby acknowledges and represents that (a) the
Subscriber has knowledge and experience in business and financial matters, prior
investment experience, or the Subscriber has employed the services of a
“purchaser representative” (as defined in Rule 501 of Regulation D), attorney
and/or accountant to read all of the documents furnished or made available by
the Company both to the Subscriber and to all other prospective investors in the
Shares to evaluate the merits and risks of such an investment on the
Subscriber’s behalf; (b) the Subscriber recognizes the highly speculative nature
of this investment; and (c) the Subscriber is able to bear the economic risk
that the Subscriber hereby assumes.

1.5          The Subscriber hereby acknowledges it has received, carefully
reviewed and understands this Agreement, the Company’s Filings (which includes
those sections labeled “Risk Factors”), and any documents which may have been
made available upon request as reflected therein (collectively referred to as
the “Offering Materials”), and hereby represents that the Subscriber has been
furnished by the Company during the course of the Offering with all information
regarding the Company, the terms and conditions of the Offering and any
additional information that the Subscriber has requested or desired to know, and
has been afforded the opportunity to ask questions of and receive answers from
duly authorized officers or other representatives of the Company concerning the
Company and the terms and conditions of the Offering.

1.6          (a) In making the decision to invest in the Shares, the Subscriber
has relied solely upon the information provided by the Company as referenced in
Section 1.5. To the extent necessary, the Subscriber has retained, at its own
expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Shares hereunder. The Subscriber disclaims reliance on any
statements made or information provided by any person or entity in the course of
Subscriber’s consideration of an investment in the Shares other than the
materials referenced in Section 1.5.

(b)                 The Subscriber represents that (i) the Subscriber was
contacted regarding the sale of the Shares by the Company (or an authorized
agent or representative thereof) and (ii) no Shares were offered or sold to it
by means of any form of general solicitation or general advertising, and in
connection therewith, the Subscriber did not (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising.

1.7          The Subscriber hereby represents that the Subscriber, either by
reason of the Subscriber’s business or financial experience or the business or
financial experience of the Subscriber’s professional advisors (who are
unaffiliated with and not compensated by the Company or any affiliate or selling
agent of the Company, directly or indirectly), has the capacity to protect the
Subscriber’s own interests in connection with the transaction contemplated
hereby.

1.8          The Subscriber hereby acknowledges that the Offering has not been
reviewed by the SEC nor any state regulatory authority since the Offering is
intended to be exempt from the registration requirements of Section 5 of the
Securities Act pursuant to Regulation D promulgated thereunder and similar state
registration requirements. The Subscriber understands that none of the Shares
have been registered under the Securities Act or under any state securities or
“blue sky” laws and agrees not to sell, pledge, assign or otherwise transfer or
dispose of the Shares unless they are registered under the Securities Act and
under any applicable state securities or “blue sky” laws or unless an exemption
from such registration is available.

1.9          The Subscriber understands that none of the Shares have been
registered under the Securities Act by reason of a claimed exemption under the
provisions of the Securities Act that depends, in part,

 

 

upon the Subscriber’s investment intention. In connection therewith, the
Subscriber hereby represents that the Subscriber is purchasing the Shares for
the Subscriber’s own account for investment and not with a view toward the
resale or distribution to others. The Subscriber, if an entity, further
represents that it was not formed for the purpose of purchasing the Shares.

1.10      The Subscriber understands that even if the Shares are publicly traded
and an active market develops for the Shares, in the event that the Subscriber
is relying on Rule144 promulgated under the Securities Act (“Rule 144”) to sell
the shares, Rule 144 requires for non-affiliates, among other conditions, a
six-month holding period, prior to the resale of securities acquired in a
non-public offering without having to satisfy the registration requirements
under the Securities Act.

1.11      The Subscriber consents to the placement of a legend on any
certificate or other document evidencing the Shares that such Shares have not
been registered under the Securities Act or any state securities or “blue sky”
laws and setting forth or referring to the restrictions on transferability and
sale thereof contained in this Agreement. The Subscriber is aware that the
Company will make a notation in its appropriate records with respect to the
restrictions on the transferability of such securities. The legend to be placed
on each certificate shall be in form substantially similar to the following:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
OR “BLUE SKY LAWS,” AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED
OR HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”

1.12      The Subscriber understands that the Company will review this Agreement
and is hereby given authority by the Subscriber to call Subscriber’s bank or
place of employment or otherwise review the financial standing of the
Subscriber.

1.13      The Subscriber hereby represents that the address of the Subscriber
furnished by Subscriber on the signature page hereof is the Subscriber’s
principal residence if Subscriber is an individual or its principal business
address if it is a corporation or other entity.

1.14      The Subscriber represents that the Subscriber has full right, power
and authority (corporate, statutory and otherwise) to execute and deliver this
Agreement and to purchase the Shares. This Agreement constitutes the legal,
valid and binding obligation of the Subscriber, enforceable against the
Subscriber in accordance with its terms.

1.15      If the Subscriber is a corporation, partnership, limited liability
company, trust, employee benefit plan, individual retirement account, Keogh
Plan, or other tax-exempt entity, it is authorized and qualified to invest in
the Company and the person signing this Agreement on behalf of such entity has
been duly authorized by such entity to do so.

1.16      The Subscriber acknowledges that at such time, if ever, as the
Securities are registered for resale under the Federal securities laws, sales of
the Securities will be subject to state securities laws.

1.17      (a) The Subscriber agrees not to issue any public statement with
respect to the Subscriber’s investment or proposed investment in the Company or
the terms of any agreement or covenant between them and the Company without the
Company’s prior written consent, except such disclosures, including the
requisite amendment to the Subscriber’s Schedule 13D filing, as are and may be
required under applicable law or under any applicable order, rule or regulation.

 

 

(b)                 The Company agrees not to disclose the names, addresses or
any other information about the Subscribers, except as required by law;
provided, that the Company may use the name of the Subscriber for any offering
or in any registration statement filed in which the Subscriber’s Securities are
included.

1.18      The Subscriber understands that the Shares are being offered and sold
in reliance on specific exemptions from the registration requirements of federal
and state securities laws and that the Company and the principals and
controlling persons thereof are relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments, and understandings set
forth herein in order to determine the applicability of such exemptions and the
undersigned’s suitability to acquire the Shares.

1.19      (a) Promptly following the completion of the Offering, upon request of
the Subscriber, the Company shall prepare and file with the SEC a Registration
Statement under the Securities Act which includes the Shares, and shall use its
best efforts to cause such Registration Statement to be effective under the
Securities Act and for the Shares to be registered thereunder. Thereafter, the
Company (i) shall use its best efforts to keep such Registration Statement
continuously effective, including by filing post-effective amendments and
supplements to the Registration Statement as may be required by the Securities
Act and the rules and regulations of the SEC, (ii) shall take all other
reasonable action necessary under any federal or state law or regulation of any
governmental authority to permit all Shares to be sold or otherwise disposed of,
(iii) shall take all reasonable actions necessary to comply with the listing
requirements of any national securities exchange or other self-regulatory body,
quotation system or bulletin board on which shares of the Company's common stock
are then traded to enable the Shares to be traded thereon immediately after the
resale thereof by the Subscriber, and (iv) shall maintain such compliance with
each such federal and state law and regulation of any governmental authority for
the period necessary for the Subscriber to promptly effect the sale or other
disposition of its Shares, until such time that all of such Shares, by reason of
Rule 144 under the Securities Act, may be immediately publicly resold without
registration thereof by the holders thereof.

(b)                 The Company shall not file any documents with the SEC which
(i) characterizes the Subscriber as an underwriter, (ii) excludes the Subscriber
due to the Subscriber refusing to be named as an underwriter, or (iii) reduces
the amount of Shares being registered on behalf of the Subscriber, in each case
without the Subscriber’s express written authorization.

(c)                 During the period that a Registration Statement is required
to be maintained hereunder, the Company (i) shall furnish to the Subscriber such
numbers of copies of a final prospectus, in conformity with the requirements of
the Securities Act, and such other documents as it reasonably may request in
order to facilitate the disposition of Shares owned by the Subscriber, and (ii)
cooperate with the Subscriber to facilitate the timely preparation and delivery
of certificates representing the Shares to be sold, which certificates shall not
bear any restrictive legends.

(d)                 In connection with the Company’s registration obligations
hereunder, the Company shall:

(i)                   Not less than four (4) business days prior to the filing
of a Registration Statement or any related Prospectus or any amendment or
supplement thereto, furnish to the Subscriber copies of the “Selling
Stockholders” section thereof, the “Plan of Distribution” and any risk factor
contained in such document that addresses specifically the sale of the Shares or
the Subscriber, as proposed to be filed, which documents will be subject to the
review of the Subscriber. The Company shall not file a Registration Statement,
any Prospectus or any amendments or supplements thereto in which the “Selling
Stockholder” section thereof differs from the disclosure received from the
Subscriber in its selling Subscriber questionnaire (as may be amended or
supplemented).

(ii)                 Notify the Subscriber in writing as promptly as reasonably
possible (and, in the case of clause (A)(1) below, not less than three (3)
business days prior to such filing and, in the case of clause (E) below, not
less than three (3) business days prior to the financial statements in any
Registration Statement becoming ineligible for inclusion therein): (A)(1) when a
Prospectus or any Prospectus supplement or post-effective amendment to a
Registration Statement is proposed to be filed; (2) when the SEC notifies the
Company whether there will be a “review” of such Registration Statement and
whenever the SEC comments in writing on such Registration Statement (the Company
shall provide true and complete copies thereof and all written responses

 

 

thereto to the Subscriber that pertain to the Subscriber as a Selling
Stockholder or to the Plan of Distribution, but not information which the
Company believes would constitute material and non-public information); and (3)
with respect to each Registration Statement or any post-effective amendment,
when the same has become effective; (B) of any request by the SEC or any other
Federal or state governmental authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information; (C) of the
issuance by the SEC of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Shares or the initiation of
any proceedings for that purpose; (D) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Shares for sale in any jurisdiction, or the
initiation or threatening of any proceeding for such purpose; and (E) of the
occurrence of any event or passage of time that makes the financial statements
included in a Registration Statement ineligible for inclusion therein or any
statement made in such Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to such Registration Statement,
Prospectus or other documents so that, in the case of such Registration
Statement or the Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(iii)                Use its reasonable best efforts to avoid the issuance of,
or, if issued, obtain the withdrawal of (A) any order suspending the
effectiveness of a Registration Statement, or (B) any suspension of the
qualification (or exemption from qualification) of any of the Shares for sale in
any jurisdiction, at the earliest practicable moment.

(iv)               Furnish to the Subscriber, without charge, a reasonable
number of conformed copies (at least three (3)) of each Registration Statement
and each amendment thereto, as well as all exhibits thereto that are not then
immediately publicly available via the SEC’s EDGAR website.

(v)                 Prior to any public offering of Shares, register or qualify
the Shares for offer and sale under the securities or Blue Sky laws of all
jurisdictions within the United States as the Subscriber reasonably may request,
keep each such registration or qualification (or exemption therefrom) effective
and do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Shares.

(vi)               Upon the occurrence of any event contemplated by clause
(ii)(E) of this subsection (d), as promptly as reasonably possible, prepare a
supplement or amendment, including a post-effective amendment, to the affected
Registration Statements or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement or Prospectus shall contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

(e)                 The only expenses to be incurred by the Subscriber in
connection with the sale of its Shares hereunder shall be the selling
commissions applicable to the sale of the Shares and all fees and expenses of
its legal counsel, if any, that may be retained in connection therewith. All
other expenses, however denominated and however arising, shall be borne by the
Company.

(f)                  With a view to making available the benefits of certain
rules and regulations of the SEC which may at any time permit the sale of the
Shares to the public without registration, the Company agrees to use its best
efforts to:

(i)                   Make and keep public information available, as those terms
are understood and defined in Rule 144 under the Securities Act, at all times.

(ii)                 File with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and, at such time
that it becomes subject to the reporting requirements under the Exchange Act,
the Exchange Act.

 

 

(iii)                So long as a Subscriber owns any Shares, furnish to the
Subscriber forthwith upon request a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 under the Securities Act
and under the Exchange Act (at any time after it has become subject to such
reporting requirements), a copy of the most recent annual or quarterly report of
the Company, and such other reports and documents of the Company and other
information in the possession of, or reasonably obtainable by, the Company as
the Subscriber reasonably may request in availing itself of any rule or
regulation of the SEC allowing the Subscriber to sell the Shares without
registration.

(g)                 The obligations of the Company to the Subscriber hereunder
shall extend to any transferee of any Shares by a Subscriber if such transferee
obtained such Shares in a private placement (as such term is used in the
Securities Act and the rules and regulations thereunder); in which event such
transferee shall be entitled to all of the benefits of this Section 1.19 and
shall be subject to the related obligations under this Section 1.19 as if it
were the Subscriber.

II.REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 

The Company hereby represents and warrants to the Subscriber that, and covenants
as follows:

2.1          The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada and has full corporate
power and authority to conduct its business. The Company is not in violation of
any of the provisions of its Articles of Incorporation, by-laws or other
organizational or charter documents including, but not limited to, all documents
setting forth and/or establishing the terms, rights, conditions and/or
limitations of any of the Company’s stock (the “Internal Documents”). The
Company is duly qualified to conduct business and is in good standing as a
foreign limited liability company in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not result in a direct and/or indirect (i) material
adverse effect on the legality, validity or enforceability of any of the
Securities and/or this Subscription Agreement, (ii) material adverse effect on
the results of operations, assets, business or financial condition of the
Company, or (iii) material adverse effect on the Company’s ability to perform in
any material respect on a timely basis its obligations under the Offering
Materials (any of (i), (ii) or (iii), a “Material Adverse Effect”).

2.2          The Company has all corporate right, power and authority to enter
into this Agreement and to consummate the transactions contemplated. All
corporate action on the part of the Company, its directors and stockholders
necessary for the (i) authorization execution, delivery and performance of this
Agreement by the Company; and (ii) authorization, sale, issuance and delivery of
the Shares in the Offering and contemplated hereby and the performance of the
Company’s obligations hereunder has been taken. This Agreement has been duly
executed and delivered by the Company and constitutes a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies, and to limitations
of public policy. The Securities, when issued and fully paid for in accordance
with the terms of this Agreement, will be validly issued, fully paid and
nonassessable and free and clear of all liens. The issuance and sale of the
Shares contemplated hereby will not give rise to any preemptive rights or rights
of first refusal on behalf of any person which have not been waived in
connection with this offering.

2.3          The execution, delivery and performance of the Offering Materials
and the consummation by the Company of the transactions contemplated hereby and
thereby, do not and will not (i) conflict with or violate any provision of the
Company’s Internal Documents, (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any material
agreement, credit facility, debt or other instrument (evidencing a Company debt
or otherwise), or other understanding to which the Company is a party or by
which any property or asset of the Company is bound

 

 

or affected, or (iii) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company is bound or affected.

2.4          The Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind (a “Person”) in connection with the execution,
delivery and performance by the Company of this Agreement and the other Offering
Materials, other than, (i) the filing with the SEC of a Form D and filing other
applicable documents for purposes of state securities laws, and (ii) consents
that have been obtained.

2.5          The Company possesses all licenses, certificates, authorizations
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such permits would not have or reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and it
believes it can obtain, without undue burden or expense, any similar authority
for the conduct of its business as planned to be conducted, and the Company has
not received any notice of proceedings relating to the revocation or
modification of any Material Permit.

2.6          The Company owns, or possesses adequate rights or licenses to use
all trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and rights necessary to conduct its
respective businesses as now and as disclosed to be conducted. The Company does
not have any knowledge of any infringement by the Company of trademarks, trade
name rights, patents, patent rights, copyrights, inventions, licenses, service
names, service marks, service mark registrations, trade secrets or other similar
rights of others, or of any such development of similar or identical trade
secrets or technical information by others and no claim, action or proceeding
has been made or brought against, or to the Company's knowledge, has been
threatened against, the Company regarding trademarks, trade name rights,
patents, patent rights, inventions, copyrights, licenses, service names, service
marks, service mark registrations, trade secrets or other infringement, except
where such infringement, claim, action or proceeding would not reasonably be
expected to have either individually or in the aggregate a Material Adverse
Effect. The Company is not aware that any of its employees, officers, or
consultants are obligated under any contract (including licenses, covenants, or
commitments of any nature) or other agreement, or subject to any judgment,
decree, or order of any court or administrative agency, that would interfere
with the use of such employee’s, officer’s, or consultant’s commercially
reasonable efforts to promote the interests of the Company or that would
conflict with the Company’s business as conducted. Neither the execution nor
delivery of the Offering Materials, nor the carrying on of the Company’s
business by the employees of the Company, as is presently conducted, nor the
conduct of the Company’s business, will, to the Company’s knowledge, conflict
with or result in a breach of the terms, conditions, or provisions of, or
constitute a default under, any contract, covenant, or instrument under which
any of such employees, officers or consultants are now obligated.

2.7          The Company has made or filed all federal and state income and all
other tax returns, reports and declarations required by any jurisdiction to
which it is subject, except when the failure to do so would not have a Material
Adverse Effect, and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations otherwise due and payable, except those being
contested in good faith and has set aside on its books reserves in accordance
with GAAP reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim. The Company has not executed a waiver with respect to the
statute of limitations relating to the assessment or collection of any foreign,
federal, statute or local tax. To the Company’s knowledge, none of the Company’s
tax returns is presently being audited by any taxing authority. To the Company’s
knowledge, (i) none of the tax returns of the Company are being audited by the
Internal Revenue Service and (ii) the Company will not have a material tax
obligation under any federal or state tax return to be filed.

 

 

2.8          There is no action, suit, inquiry, notice of violation, proceeding
or investigation pending or, to the knowledge of the Company, currently
threatened against or affecting the Company, or any of its respective properties
before or by any court, arbitrator, governmental or administrative agency and/or
regulatory authority (federal, state, county, local or foreign), (collectively,
an “Action”) which does and/or could (i) adversely affect or challenge the
legality, validity or enforceability of any of the Offering Materials and/or the
Securities, if issued, or the consummation of the transactions contemplated
hereby or thereby or (ii) if there were an unfavorable decision, have, either
individually or in the aggregate, a Material Adverse Effect. The foregoing
includes, without limitation, actions, pending or threatened (or any basis
therefor known to the Company), involving the prior employment of any of the
Company’s employees, their use in connection with the Company’s business of any
information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers. The
Company is not a party or subject to the provisions of any order, writ,
injunction, judgment, or decree of any court or government agency or
instrumentality.

2.9          The Company is not required to pay any brokerage or finder’s fees
or commissions to any person including, but not limited to, any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the Offering contemplated by this
Agreement.

2.10      Neither the Company, nor any of their affiliates nor any person acting
on their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with the offer or sale of any of the Securities.

2.11      Neither the Company, nor any of their affiliates nor any person acting
on their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would require registration of any of the Securities under the Securities Act or
cause the Offering to be integrated with prior offerings by the Company for
purposes of the Securities Act or any applicable stockholder approval
provisions, including without limitation, under the rules and regulations of any
exchange or automated quotation system on which any of the securities of the
Company are listed or designated. Neither the Company, nor their affiliates nor
any person acting on their behalf will take any action or steps referred to in
the preceding sentence that would require registration of any of the Securities
under the Securities Act or cause the Offering to be integrated with other
offerings if such integration would require registration under the Securities
Act.

2.12      Capitalization. As of [ ], the authorized capital stock of the Company
consisted of 100,000,000 shares of Common Stock, $0.001 par value per share, of
which [62,768,897] shares were issued and outstanding, and [5,000,000] shares of
Preferred Stock, $0.001 par value per share, of which there were zero shares
issued and outstanding. All outstanding shares of capital stock are duly
authorized, validly issued, fully paid and nonassessable and have been issued in
compliance in all material respects with all applicable securities laws. As of [
], (i) options to purchase an aggregate of [4,010,000] shares of Common Stock,
and (ii) warrants to acquire an aggregate of [21,631,658] shares of Common
Stock, were outstanding and the Company did not have outstanding any other
options, warrants, script rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or entered into any
agreement giving any Person any right to subscribe for or acquire, any shares of
Common Stock, or securities or rights convertible or exchangeable into shares of
Common Stock, that have not been effectively waived. Except as disclosed in the
Filings, and except for customary adjustments as a result of stock dividends,
stock splits, combinations of shares, reorganizations, recapitalizations,
reclassifications or other similar events, there are no anti-dilution or price
adjustment provisions contained in any security issued by the Company (or in any
agreement providing rights to security holders) and the issuance and sale of the
Shares will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Subscriber and other subscribers with
respect to the Offering) and will not result in a right of any holder of
securities to adjust the exercise, conversion, exchange or reset price under
such securities.

2.13      Indebtedness. Except as disclosed in the Filings or otherwise actually
known by the Subscriber, neither the Company nor any of its subsidiaries (i) has
any outstanding Indebtedness (as defined below), (ii) is in violation of any
term of or in default under any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iii) is a
party to any contract, agreement or instrument relating to any Indebtedness,

 

 

the performance of which, in the judgment of the Company's officers, has or is
expected to have a Material Adverse Effect. For purposes of this Agreement: (y)
“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than trade payables
entered into in the ordinary course of business), (C) all reimbursement or
payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through (G)
above; and (z) “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

2.14      Filings. The Company has filed all reports required to be filed by it
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the date hereof on a timely basis or has received a
valid extension of such time of filing and has filed any such Filings prior to
the expiration of any such extension and has filed all reports required to be
filed by it under the Exchange Act, including pursuant to Section 13(a) or 15(d)
thereof, for the two years preceding the date hereof. As of their respective
dates, the SEC Reports filed by the Company complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the SEC promulgated thereunder, and none of the SEC Reports,
when filed by the Company, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the Filings comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements, the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP or may be condensed or summary statements, and fairly
present in all material respects the consolidated financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, year-end audit adjustments. All
material agreements to which the Company or any subsidiary is a party or to
which the property or assets of the Company or any subsidiary are subject are
included as part of or identified in the Filings, to the extent such agreements
are required to be included or identified pursuant to the rules and regulations
of the SEC.

2.15      Financial Statements Since the date of the latest audited financial
statements included within the Filings, except as disclosed in the Filings,
(i) there has been no event, occurrence or development that, individually or in
the aggregate, has had or that would result in a Material Adverse Effect, (ii)
the Company has not incurred any material liabilities other than (A) trade
payables and accrued expenses incurred in the ordinary course of business
consistent with past practice and (B) liabilities not required to be reflected
in the Company's financial statements pursuant to GAAP or required to be
disclosed in filings made with the SEC, (iii) the Company has not altered its
method of accounting or the changed its auditors, except as disclosed in its
Filings, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its

 

 

stockholders, in their capacities as such, or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock (except for
repurchases by the Company of shares of capital stock held by employees,
officers, directors, or consultants pursuant to an option of the Company to
repurchase such shares upon the termination of employment or services), and
(v) the Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock-based plans. The Company
has not taken any steps to seek protection pursuant to any bankruptcy law nor
does the Company have any knowledge or reason to believe that its creditors
intend to initiate involuntary bankruptcy proceedings or any actual knowledge of
any fact which would reasonably lead a creditor to do so. The Company is not as
of the date hereof, and after giving effect to the transactions contemplated
hereby, will not be Insolvent (as defined below). For purposes of this Section,
“Insolvent” means (i) the present fair saleable value of the Company's assets is
less than the amount required to pay the Company's total Indebtedness (as
defined in Section 2.13), (ii) the Company is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) the Company intends to incur or
believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) the Company has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted. For purposes of this Agreement, “Affiliate”
means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

2.16      Private Placement. Neither the Company nor any of its Affiliates nor,
any Person acting on the Company’s behalf has, directly or indirectly, at any
time within the past six months, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would
(i) eliminate the availability of the exemption from registration under
Regulation D under the Securities Act in connection with the offer and sale by
the Company of the Securities as contemplated hereby or (ii) cause the offering
of the Shares pursuant to hereto to be integrated with prior offerings by the
Company for purposes of any applicable law, regulation or stockholder approval
provisions, including, without limitation, under the rules and regulations of
any applicable trading market. The sale and issuance of the Shares hereunder
does not contravene the rules and regulation of any applicable trading market on
which the Common Stock is listed or quoted.

2.17      Deregistration Eligibility and Acknowledgment Regarding Rule 13e-3.
That the Company’s class(es) of equity securities subject to Section 12(g)
and/or Section 15(d) of the Exchange Act are eligible for termination of
registration under Exchange Act Rules 12g-4 or 12h-6 and the reporting
obligations with respect to such class(es) are eligible for termination under
Exchange Act Rule 12h-6 and/or suspension under Exchange Act Rule 12h-3 or
Section 15(d) of the Exchange Act. Based on the above representation, the
Company acknowledges and agrees, and will not take any position to the contrary,
that the transactions contemplated hereby will not have a reasonable likelihood
or a purpose of producing, either directly or indirectly, any of the following
effects: (a) causing any class of equity securities of the issuer which is
subject to Section 12(g) or Section 15(d) of the Exchange Act to become eligible
for termination of registration under Exchange Act Rules 12g-4 or 12h-6 or
causing the reporting obligations with respect to such class to become eligible
for termination under Exchange Act Rule 12h-6; or suspension under Exchange Act
Rule 12h-3 or Section 15(d) of the Exchange Act; or (b) causing any class of
equity securities of the issuer which is either listed on a national securities
exchange or authorized to be quoted in an inter-dealer quotation system of a
registered national securities association to be neither listed on any national
securities exchange nor authorized to be quoted on an inter-dealer quotation
system of any registered national securities association.

2.18      Acknowledgment Regarding Subscriber's Purchase of Shares. Based upon
the assumption that the transactions contemplated by this Agreement are
consummated in all material respects in conformity herewith, the Company
acknowledges and agrees that the Subscriber is acting solely in the capacity of
an arm's length purchaser with respect to the transactions contemplated hereby.
The Company further acknowledges that no Subscriber is acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
this Agreement and the transactions contemplated hereby and any advice given by
the Subscriber or any of their respective representatives or agents in
connection with the transactions contemplated hereby is merely incidental to the
Subscriber’s purchase of the Shares. The Company further represents to
Subscriber that the Company’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.

 

 

2.19      Insurance. The Company and it subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses and location in which the
Company and the subsidiaries are engaged.

2.20      Foreign Corrupt Practices. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of its
subsidiaries has, in the course of its actions for, or on behalf of, the Company
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

2.21      Use of Proceeds. The Company shall use the net proceeds from the sale
of the Shares for sales efforts and execution of the Company’s strategic
objectives, and will not be used to satisfy any past indebtedness or other
obligations of the Company related to employment or consulting obligations.
Pending these uses, the Company intends to invest the net proceeds from this
offering in short-term, interest-bearing, investment-grade securities, or as
otherwise pursuant to the Company's customary investment policies.

2.22      Form D and Blue Sky. The Company agrees to file a Form D with respect
to the Shares as required under Regulation D. The Company has taken such actions
necessary in order to obtain an exemption for or to qualify the Shares for sale
to the Subscribers pursuant to this Agreement under applicable securities or
“Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
promptly following the request of the Subscriber. The Company shall make all
filings and reports relating to the offer and sale of the Shares required under
applicable securities or "Blue Sky" laws of the states of the United States
following the date hereof.

2.23      Board. In connection with the closing hereunder, the Company shall (i)
increase the number of directors on the Board of Directors of the Company to
five (5), or such lesser amount such that the holders of the Shares are entitled
to nominate and elect a majority of the Directors of the Company in accordance
with the Certificate of Designation (as defined below), (ii) upon notification
by the applicable holders of the Shares regarding their desired appointees,
shall promptly take such further action as may be necessary to ensure that the
nominees of the holders of the Shares are appointed to the Board of Directors in
accordance with the Certificate of Designation (each an “Appointee”), and (iii)
shall take such further action as may be necessary to ensure, that each
Appointee shall be covered by the Company’s insurance policy or policies
providing liability insurance for directors and officers of the Company in
accordance with its or their terms to the maximum extent of the coverage
available for any director, officer, employee, agent or fiduciary under such
policy or policies.

2.24      Other Proceeds. The Company shall use any proceeds it receives from
any outstanding commercial tort claims to pay down the Company’s indebtedness to
Wells Fargo and other initiatives related to the Company’s strategic objectives
as may be approved by the Subscriber.

2.25      Financial Statement. The Company shall deliver monthly financial
statements, in form and substance satisfactory to the Subscriber, to the
Subscriber within fifteen (15) days of each month end.

2.26      Weekly Pipeline Meetings. The Subscriber shall be entitled to
participate in weekly sales meetings regarding the Company, and receive the
materials distributed in connection with such meetings.

2.27      Fairness Opinion; Provision of Information. The Company shall make
available to any reputable financial institution/advisor, accounting firm, or
similar third party hired to conduct any Fairness Opinion (as defined below)
(each an “Advisor”), all information and materials deemed by such Advisor as
necessary to complete its Fairness Opinion (the “FO Information”), provided that
the Company shall ensure at all times that the FO Information, including without
limitation, any financial information and forecasts, are prepared in good faith,
based on reasonable judgments and estimates and on the best currently available
information, and fairly represent in all material respects, in accordance with
GAAP for any audited financial

 

 

information, the financial condition of the Company as of the dates indicated
therein and the results of the operations and cash flows of the Company for the
periods indicated therein.

III.TERMS OF SUBSCRIPTION

3.1          Pending the acceptance by the Company of this Agreement, all funds
paid hereunder shall be deposited in the general corporate bank account of the
Company and shall not be segregated. Upon acceptance of this Agreement by the
Company, the funds paid by the Subscriber shall be immediately available for
corporate purposes of the Company, subject to Section 2.20 hereof.

3.2          Certificates representing the Securities purchased by the
Subscriber pursuant to this Agreement (the “Certificates”) will be prepared and
delivered to the Subscriber at each closing of the Offering at which such
purchase takes place.

 

3.3          The Company reserves the right to reject any tendered subscription
in its sole discretion. In the event the Company rejects a subscription, any
funds tendered therewith will be promptly returned by the Company to Subscriber,
without interest.

3.4          The Company shall deliver a fairness/valuation opinion and
analysis, as to if, the applicable percentage (relating to the Applicable
Percentage as defined in the Certificate of Designation, defined below) proposed
by the Subscriber in connection herewith relating to the Shares, is fair, from a
financial point of view to the Company (the “Fairness Opinion”), within
forty-five (45) days of the date first written above. The liquidation preference
of the Shares shall be established in accordance herewith and with the Company’s
Certificate of Designation, Preferences, and Rights of Series B Participating
Preferred Stock (“Certificate of Designation”) following receipt by the
Company’s Board of Directors of the Fairness Opinion; provided however, that if
the Holders holding 67% of the outstanding Shares object to the first Fairness
Opinion (the “First Fairness Opinion”): (i) the Company shall engage an advisor,
as selected by the Board of Directors’ and approved in advance by the
Subscribers holding at least 67% of the outstanding Shares, to conduct a second
Fairness Opinion (the “Second Fairness Opinion”); and (ii) the Applicable
Percentage shall then be determined by calculating the average of the two lowest
values in the First Fairness Opinion’s and Second Fairness Opinion’s respective
fairness ranges. An Amendment to the Certificate of Designation will be filed to
effectuate such adjustment.

IV.CONDITIONS TO OBLIGATIONS OF THE SUBSCRIBER

The Subscriber’s obligation to purchase the Shares at the closing at which such
purchase is to be consummated (the “Closing”) is subject to the fulfillment on
or prior to such Closing of the following conditions, which conditions may be
waived at the option of each Subscriber to the extent permitted by law:

(a)                 Covenants. All covenants, agreements and conditions
contained in this Agreement to be performed by the Company on or prior to the
date of such Closing shall have been performed or complied with in all material
respects.

(b)                 No Legal Order Pending. There shall not then be in effect
any legal or other order enjoining or restraining the transactions contemplated
by this Agreement.

(c)                 No Law Prohibiting or Restricting Such Sale. There shall not
be in effect any law, rule or regulation prohibiting or restricting such sale or
requiring any consent or approval of any person, which shall not have been
obtained, to issue the Securities (except as otherwise provided in this
Agreement).

 

(d)                 Directors and Officers Insurance. The Company shall provide
evidence to each Subscriber that any Appointee is covered as an insured under
the Company’s directors and officers insurance policies in accordance with its
or their terms to the maximum extent of the coverage available for any director,
officer, employee, agent or fiduciary under such policy or policies.

 

 

 

V.MISCELLANEOUS

5.1          Except as otherwise provided herein, this Agreement shall not be
changed, modified or amended except by a writing signed by the parties to be
charged, and this Agreement may not be discharged except by performance in
accordance with its terms or by a writing signed by the party to be charged.

5.2          This Agreement shall be binding upon and inure to the benefit of
the parties hereto and to their respective heirs, legal representatives,
successors and assigns. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and merges and
supersedes all prior discussions, agreements and understandings of any and every
nature among them.

5.3          Upon the execution and delivery of this Agreement by the
Subscriber, this Agreement shall become a binding obligation of the Subscriber
with respect to the purchase of the Shares as herein provided.

5.4          The holding of any provision of this Agreement to be invalid or
unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect. If any
provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.

5.5          It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.

5.6          All of the representations and warranties contained in this
Subscription Agreement shall survive execution and delivery of this Subscription
Agreement and the undersigned’s investment in the Company.

5.7          The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.

5.8          This Agreement may be executed in two or more counterparts each of
which shall be deemed an original, but all of which shall together constitute
one and the same instrument.

 

5.9          Nothing in this Agreement shall create or be deemed to create any
rights in any person or entity not a party to this Agreement.

 

5.10      So long as the Subscriber owns any of the Securities, the Subscriber
shall have the right, but not the obligation, to participate in any subsequent
financing of the Company at a level up to the Subscriber's pro-rate percentage
ownership in the Company. The Company shall notify the Subscriber of each such
financing. If the Subscriber elects to participate in any financing, the terms
and provisions for such participation shall be substantially similar to the
comparable terms and provisions for other participants.

5.11         Indemnification. The Company shall, notwithstanding any termination
of this Agreement, indemnify and hold harmless the Subscriber and its officers,
directors, partners, members, agents and employees, each Person who controls any
such Subscriber (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, partners, members,
agents and employees of each such controlling Person, to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, settlement costs and expenses, including, without
limitation reasonable attorneys’ fees, as incurred, arising out of or relating
to (i) any misrepresentation or breach of any representation or warranty made by
the Company in the this Agreement or any other certificate, instrument or
document contemplated hereby, (ii) any breach of any covenant, agreement or
obligation of the Company contained in the this Agreement or any other
certificate, instrument or document contemplated hereby, or (iii) any cause of
action, suit or claim brought or made

 

 

against such Person entitled to indemnity hereunder (an “Indemnified Party”) by
a third party (including for these purposes a derivative action brought on
behalf of the Company), arising out of or resulting from (x) execution,
delivery, performance or enforcement of this Agreement or any other certificate,
instrument or document contemplated hereby, (y) any transaction financed or to
be financed in whole or in part, directly or indirectly, with the proceeds of
the issuance of the Shares, or (z) the status of Indemnified Party as holder of
the Shares.

 

 

 

(Signature Pages to Follow)

 

 

SUBSCRIPTION AGREEMENT COUNTERPART SIGNATURE PAGE

The undersigned hereby represents, warrants and covenants that the undersigned
is duly authorized by the prospective investor to take all requisite action on
the part of the prospective investor listed below to enter into this Agreement
and, further, that the prospective investor has all requisite authority to enter
into such Agreement.

The undersigned represents and warrants that each of the above representations,
agreements or understandings set forth herein applies to the prospective
investor and that the undersigned has authority under the charter, by-laws,
corporate resolutions or trust agreement of such prospective investor to execute
this Agreement.

 

/s/ Paul DeBruce

Name: Paul DeBruce, individually



 

 

Amount of Shares

Subscribed for: 1,190 Amount of Purchase Price: $2,380,000*

 

*$198,350 being provided in connection with the Note Conversion.

 

 



 

 

[ACCEPTANCE PAGE FOR SUBSCRIPTION AGREEMENT]

 

Agreed to and accepted as of June 8, 2015.

XZERES CORP.

 

By:

Name:

Title:

 



1

 

